         Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 1 of 8



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    CANDY L. STORMER,

           Plaintiff,

    v.                                                 CIVIL ACTION NO: 4:20-cv-00292

    MIDLAND CREDIT MANAGEMENT, INC.,

           Defendant.


               DEFENDANT MIDLAND CREDIT MANAGEMENT, INC.’S ANSWER
                AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

                  Defendant, Midland Credit Management, Inc. (“Defendant”), by and through its

undersigned counsel, file this Answer and Affirmative Defenses in response to the Complaint filed

by Plaintiff, Candy L. Stormer (“Plaintiff”) [ECF No. 1], as follows: 1

                                         Nature of the Action

          1.      Defendant admits only that Plaintiff purports to bring claims under the Fair Debt

Collection Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and the Texas Debt Collection Act

(“TDCA”). Defendant denies any and all liability asserted against it in this Complaint.

                                       Jurisdiction and Venue

          2.      Defendant states that the allegations contained in Paragraph 2 of the Complaint call

for legal conclusions and contain legal argument of counsel. To the extent a response is required,

Defendant states that, based upon the allegations of the Complaint, this Court currently has subject

matter jurisdiction. Defendant admits the existence of the FDCPA, 15 U.S.C. § 1692, 28 U.SC. §§


1
  Defendant reserves any and all rights under the card agreement applicable to Plaintiff’s account.
The card agreement contains an arbitration provision and class action waiver. Defendant
specifically reserves its right under the Federal Arbitration Act to move to compel arbitration and
strike the class allegations from the Complaint.
                                                   1
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 2 of 8



1331, 1367, 2201, and 2202, which speak for themselves. Defendant denies any liability

whatsoever under the FDCPA and TDCA.

       3.      Defendant states that the allegations contained in Paragraph 3 of the Complaint call

for legal conclusions and contain legal argument of counsel. To the extent a response is required,

Defendant states that, based upon the allegations of the Complaint, this Court currently has proper

venue. Defendant admits the existence of 28 U.SC. § 1391, which speaks for itself.

                                               Parties

       4.      Defendant is without knowledge as to where Plaintiff resides. Defendant states that

whether Plaintiff is a consumer under 15 U.S.C. § 1692(a(3) and Texas Fin. Code § 392.001(1)

calls for a legal conclusion. To the extent a response is required, Defendant is without knowledge

of the remaining allegations contained in Paragraph 4 of the Complaint and therefore denies these

allegations.

       5.      Defendant admits that it is incorporated in Kansas and that its principal place of

business is in San Diego, California. Defendant states that whether it is a debt collector pursuant

to 15 U.S.C. § 1692a(6) and Tex. Fin. Code § 392.001(6) calls for a legal conclusion. To the extent

a response is required, Defendant states that its website speaks for itself.

       6.      Defendant states that the allegations of Paragraph 6 call for a legal conclusion and

consist of legal arguments as to which no response is required. To the extent a response is required,

Defendant is without knowledge of the allegations contained in Paragraph 6 and therefore denies

these allegations.

                               Facts Supporting Causes of Action

       7.      Defendant admits that according to its records Plaintiff obtained credit from

Synchrony Bank. Defendant states that it is without knowledge of the remaining allegations



                                                  2
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 3 of 8



contained in Paragraph 7 and therefore denies them.

        8.      Defendant states that it is without knowledge of the allegations contained in

Paragraph 8 and therefore denies them.

        9.      Defendant admits that it caused to be sent a letter to Plaintiff dated August 30, 2019,

which letter speaks for itself.

        10.     Defendant states that the envelope that was used to mail the letter dated August 30,

2019 speaks for itself.

        11.     Defendant states that it is without knowledge of the allegations contained in

Paragraph 11 and therefore denies them.

        12.     Defendant states the August 30, 2019 letter speaks for itself.

        13.     Defendant denies the allegations contained in Paragraph 13 of the Complaint.

        14.     Defendant states that it is without knowledge of the allegations contained in

Paragraph 14 and therefore denies them.

        15.     Defendant denies the allegations contained in Paragraph 15 of the Complaint.

        16.     Defendant denies the allegations contained in Paragraph 16 of the Complaint.

                     Count I – Violations of the Fair Debt Collection Practices Act

        17.     Defendant adopts and incorporates its responses to the above paragraphs as though

fully set forth herein.

        18.     Defendant states that whether Plaintiff is a consumer under 15 U.S.C. § 1692a(3)

calls for a legal conclusion. To the extent a response is required, Defendant states that Plaintiff is

obligated to make payments on the subject account.




                                                  3
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 4 of 8



          19.    Defendant states that whether it is a debt collector pursuant to 15 U.S.C. § 1692a(6)

calls for a legal conclusion. To the extent a response is required, Defendant states that, from time

to time, it seeks payments of amounts due and owing on certain charged off accounts.

          20.    Defendant states that the allegations of Paragraph 20 call for a legal conclusion and

consist of legal arguments as to which no response is required. To the extent a response is required,

Defendant states that, from time to time, it seeks payments of amounts due and owing on certain

charged off accounts.

          21.    Defendant states that the allegations of Paragraph 21 call for a legal conclusion and

consist of legal arguments as to which no response is required. To the extent a response is required,

Defendant states it is without knowledge of the allegations contained in Paragraph 21 and therefore

denies them.

                 a.      Violations of FDCPA § 1692e

          22.    Defendant states that Section 1692e of the FDCPA speaks for itself.

          23.    Defendant states that Section 1692e of the FDCPA speaks for itself.

          24.    Defendant denies the allegations contained in Paragraph 24 of the Complaint.

                 b.      Violations of FDCPA § 1692f

          25.    Defendant states that Section 1692f of the FDCPA speaks for itself.

          26.    Defendant states that Section 1692f of the FDCPA speaks for itself.

          27.    Defendant denies the allegations contained in Paragraph 27 of the Complaint.

          28.    Defendant denies the allegations contained in Paragraph 28 of the Complaint.

                      DENIAL OF RELIEF SOUGHT IN WHEREFORE CLAUSE

          Defendant denies that Plaintiff is entitled to any of the relief requested in the Wherefore

Clause.



                                                   4
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 5 of 8



                           Count II – Violations of the Texas Debt Collection Act

          29.    Defendant adopts and incorporates its responses to the above paragraphs as though

fully set forth herein.

          30.    Defendant states that whether Plaintiff is a consumer under Texas Fin. Code §

392.001(1) calls for a legal conclusion. To the extent a response is required, Defendant is without

knowledge of the allegations contained in Paragraph 30 and therefore denies them.

          31.    Defendant states that whether Defendant is a third-party debt collector under Texas

Fin. Code § 392.001(7) calls for a legal conclusion. To the extent a response is required, Defendant

states that, from time to time, it seeks payments of amounts due and owing on certain charged off

accounts.

          32.    Defendant states that determining the existence of a consumer debt under Texas

Fin. Code § 392.001(2) calls for a legal conclusion. To the extent a response is required, Defendant

is without knowledge of the allegations contained in Paragraph 32 of the Complaint and therefore

denies them.

                 a.       Violations of TDCA § 392.304

          33.    Defendant states that Tex. Fin. Code Ann. § 392.304(19) speaks for itself.

          34.    Defendant denies the allegations contained in Paragraph 34 of the Complaint.

                      DENIAL OF RELIEF SOUGHT IN WHEREFORE CLAUSE

          Defendant denies that Plaintiff is entitled to any of the relief requested in the Wherefore

Clause.

                                        GENERAL DENIAL

          Except as expressly admitted in this Answer, Defendant denies each and every allegation

in the Complaint.



                                                   5
     Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 6 of 8



                        DEFENDANT’ AFFIRMATIVE DEFENSES

                                   First Affirmative Defense
                                    (Failure to State a Claim)

       Plaintiff’s Complaint, and each cause of action set forth therein, fails to state a claim upon

which relief can be granted.

                                  Second Affirmative Defense
                                        (No Standing)

       Plaintiff lacks standing to bring the claims as alleged in the Complaint.

                                   Third Affirmative Defense
                                  (Statutory Damages Limited)

       In the event Plaintiff is able to adequately plead a violation of the FDCPA or TDCA, which

Defendant specifically denies, Plaintiff and/or the putative class are only entitled to statutory

damages capped per action, not per violation.

                                  Fourth Affirmative Defense
                                       (Bona Fide Error)

       To the extent that any violation of law occurred, which Defendant expressly denies, the

violation was not intentional and resulted from a bona fide error notwithstanding the maintenance

by Defendant of procedures reasonably adapted to avoid any such error. To that end, Defendant

has policies and procedures in place reasonably adapted to avoid the purported violations of the

FDCPA and TDCA asserted in the Complaint.

                                 Fifth Affirmative Defense
                    (No Award of Damages or Attorney’s Fees is Warranted)

       To the extent it is determined that Defendant violated the FDCPA or TDCA, which

Defendant specifically denies, any award of damages or attorney’s fees would be improper because

any such violation would be de minimis, inconsequential, or immaterial.




                                                 6
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 7 of 8



                                    Sixth Affirmative Defense
                                         (No Materiality)

       Any purported misrepresentation and/or omission is not material within the meaning of the

FDCPA or TDCA, particularly in light of Defendant’ policies and procedures.

                                  Seventh Affirmative Defense
                                    (Arbitration Agreement)

       Defendant states that an arbitration agreement governs Plaintiff’s account and requires that

the claims asserted in this Complaint be brought in arbitration. To that end, Plaintiff has violated

the arbitration agreement by asserting this matter in federal court.

                                   Eighth Affirmative Defense
                                      (Additional Defenses)

       Defendant expressly and specifically reserve the right to amend this Answer and to add,

delete, or modify affirmative defenses based on legal theories, facts and circumstances which may

or will be developed through discovery or further legal analysis of Plaintiff’s and the putative

class’s claims and Defendant’ position in this litigation.

                                     PRAYER FOR RELIEF

Wherefore, Defendant pray that the Court determine and adjudge as follows:

   1. That the Complaint be dismissed with prejudice;

   2. That Plaintiff takes nothing by their Complaint;

   3. That judgment be rendered in favor of Defendant;

   4. That Defendant be awarded all of their costs, disbursements, and expenses incurred herein;

       and,

   5. That the Court award such other and further relief as it deems just and proper.




                                                  7
      Case 4:20-cv-00292 Document 13 Filed on 03/13/20 in TXSD Page 8 of 8



Dated: March 13, 2020.                      Respectfully submitted,

                                            HOLLAND & KNIGHT LLP

                                         By: /s/ Jeffrey D. Anderson
                                            Jeffrey D. Anderson
                                            S.D. Admission No. 2338755
                                            Texas Bar No. 24087100
                                            jeffrey.anderson@hklaw.com
                                            1100 Louisiana Street, Suite 4300
                                            Houston, TX 77002
                                            Telephone: (713) 821-7000
                                            Facsimile: (713) 821-7001

                                            Cory W. Eichhorn
                                            Pro Hac Vice Motion Forthcoming
                                            Florida Bar No. 576761
                                            cory.eichhorn@hklaw.com
                                            701 Brickell Avenue, Suite 3300
                                            Miami, FL 33131
                                            Telephone: (305) 374-8500
                                            Facsimile: (305) 789-7799

                                            ATTORNEYS FOR DEFENDANT MIDLAND CREDIT
                                            MANAGEMENT, LLC



                                   CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing Answer to Plaintiff’s

Complaint was electronically filed via the CM/ECF system on March 13, 2020, which will provide

a copy to all counsel of record.

                                                   /s/ Jeffrey D. Anderson
                                                   Jeffrey D. Anderson




                                               8
